Citation Nr: 1731595	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  14-42 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a left shoulder disability (non-dominant).

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a neck injury, including as secondary to a service-connected left shoulder disability. 

3. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability, including as secondary to a service-connected left shoulder disability. 

4. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right shoulder disability (tendonitis), including as secondary to a service-connected left shoulder disability.

5. Entitlement to service connection for radiculopathy of the bilateral lower extremities, including as secondary to a service-connected left shoulder disability.

6. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and mood disorder, including as secondary to a service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The appellant had active service from December 1959 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for a left shoulder disability and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran did not appeal a September 2007 rating decision that denied service connection for a back disability and residuals of a neck injury, including as secondary to a service-connected left shoulder disability, due to the lack of evidence showing that the condition was caused by or related to service, or otherwise caused or aggravated by his service-connected left shoulder disability; thus, the decision became final.

2. The Veteran did not appeal an October 2008 rating decision that denied service connection for tendonitis in the right shoulder, including as secondary to a service-connected left shoulder disability, due to the lack of evidence showing that the condition was caused by or related to service, or otherwise caused or aggravated by his service-connected left shoulder disability; thus, the decision became final.

3. Evidence submitted since the September 2007 rating decision is cumulative or redundant of evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for residuals of a neck injury.

4. Evidence submitted since the September 2007 rating decision is cumulative or redundant of evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a back disability.

5. Evidence submitted since the October 2008 rating decision is cumulative or redundant of evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a right shoulder disability.

5. The Veteran's bilateral lower extremity radiculopathy was neither incurred in nor caused by service, nor caused by his service-connected left shoulder disability. 




CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a neck injury. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for a back disability. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3. New and material evidence has not been received to reopen the claim of entitlement to service connection for a right shoulder disability. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4. The criteria for entitlement to service connection for radiculopathy of the bilateral lower extremities have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id.  

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

The Veteran was initially denied service connection for residuals of a neck injury and right shoulder disability in a June 1988 rating decision due to a lack of evidence that the conditions were caused by or related to service. In December 1989, the Board affirmed the June 1988 rating decision. The Veteran attempted to reopen these claims in March 2002, but was unsuccessful. The March 2002 rating decision also contained an original service connection claim for a back disability which was denied due to a lack of evidence that the condition was caused by or related to service. 

The Veteran later amended these three claims (neck, back and right shoulder) to include whether they were secondary to his service-connected left shoulder disability. The claims were denied in September 2007 (neck, back and right shoulder) and October 2008 (right shoulder). In January 2012, the RO again denied the Veteran's attempt to reopen those claims (neck, back, and right shoulder). 

In November 2010, the Veteran also filed a claim for radiculopathy of the bilateral lower extremities (originally claimed as left and right hip disabilities), including as secondary to his service-connected left shoulder disability. This claim was denied in the January 2012 rating decision along with the neck, back and right shoulder disability claims. 

The Veteran has not submitted sufficient evidence to reopen the neck, back, and right shoulder claims. As mentioned, these claims were denied due to a lack of evidence showing that these conditions were caused by or related to service, or otherwise due to the Veteran's service-connected left shoulder disability. Although the record now contains additional new evidence, including medical records from the VA Medical Center in Dallas, Texas, this new evidence is cumulative or redundant of evidence already of record and does not raise a reasonably possibility of substantiating his claim. In particular, the new evidence does not contain any positive nexus medical opinions to compete with the multiple negative nexus medical opinions of record. For these reasons, the Board denies the Veteran's request to reopen these claims. 

II. Service Connection

The Veteran contends that he has radiculopathy of the bilateral lower extremities that is secondary to his service-connected left shoulder disability. While the veteran asserts that his disability is secondary to a nonservice-connected back disability, the Board will also consider claim on a direct basis to afford him all possible avenues of entitlement. 

In order to establish service connection, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Additionally, a disability that is proximately due to, or the result of, a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310. Whether these requirements are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight. 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). Ultimately, it is the claimant's burden "to present and support a claim for benefits under laws administered by the Secretary." See 38 U.S.C. § 5107(a). 

In this case, the Veteran initially filed a claim for a right and left hip condition. However, during a September 2011 VA examination, the Veteran reported that his condition was actually radiating intermittent pain starting from his lower back down into his legs. Upon examination, the examiner confirmed a diagnosis of radiculopathy which was associated with the Veteran's back disability. After reviewing the complaint file, the examiner noted that periodic exams since service were negative for any abnormalities to the spine and ultimately opined that the lumbar spine condition with radicular symptoms to the bilateral lower extremities was not related to service. Crucially, the record shows that the Veteran has been repeatedly denied service connection for his back disability, including as secondary to his service-connected left shoulder disability, most recently in the September 2007 and January 2012 rating decisions. Today, the Board declined to reopen those claims; therefore, those claims remain denied. 

For these reasons, the Veteran is not entitled to service connection for bilateral lower extremity radiculopathy on a direct or secondary basis because the evidence shows that his condition is due to a non-service-connected disability which the VA has repeatedly found was neither incurred in nor due to service, or otherwise caused by the service-connected left shoulder disability. Accordingly, the claim is denied. 

III. VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent VCAA letters to the Veteran in March and August 2011, he was afforded VA examinations in April and September 2011, and his in-service and post-service medical records were obtained. The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence. Therefore, the Board finds that the duties to notify and assist have been met. 


ORDER

New and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for residuals of a neck injury, including as secondary to a service-connected left shoulder disability; thus, the claim remains denied. 

New and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a back disability, including as secondary to a service-connected left shoulder disability; thus, the claim remains denied. 

New and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a right shoulder disability, including as secondary to a service-connected left shoulder disability; thus, the claim remains denied. 

Entitlement to service connection for radiculopathy of the bilateral lower extremities, including as secondary to a service-connected left shoulder disability is denied. 


REMAND

The Board finds that additional development is necessary before the claims of entitlement to an increased rating for a left shoulder disability and entitlement to service connection for an acquired psychiatric disorder are decided. 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to assist veterans in substantiating claims for VA benefits. E.g., 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016). As part of those obligations, VA has a duty to obtain a contemporaneous medical examination where the record does not adequately reflect the current state of the Veteran's disability. In this case, the most recent VA examination for the left shoulder disability was in September 2011. Given the six year gap and the Veteran's persistent request for an increased rating, the Board finds that a new examination is necessary to address the current nature and severity of the Veteran's service-connected left shoulder disability. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, an examination is necessary to properly assess the Veteran's mental disorder(s). The Veteran asserts that he has a mental disorder that is related to service, including as secondary to his service-connected left shoulder disability (non-dominant), which is currently rated as 10 percent disabling. Treatment records from the North Texas VA Medical Center (VAMC) show the Veteran received treatment for depression in 1998. In January 2013, the Veteran submitted a private medical opinion indicating that the Veteran suffers from a mood disorder that is secondary to his service-connected left shoulder disability. However, the Board finds the private medical opinion to be insufficient for rating purposes as it does not fully consider the Veteran's medical history and disability picture, including his substance abuse history and non-service-connected disabilities. Given these facts, the Board finds that a VA examination is necessary to properly determine the nature and etiology of any mental disorder(s). 38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that a VA examination is necessary when a claimed disability or symptoms may be associated with an event, injury, or disease in service).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule a VA examination with an appropriate physician to assess the nature and severity of the Veteran's service-connected left shoulder disability. 

2. Schedule a VA examination with a psychologist or psychiatrist to assess the nature and etiology of any mental disorder. The claims file should be reviewed prior to expressing an opinion on the following questions:

(a) Is it at least as likely as not (50% probability or greater) that any diagnosed mental disorder(s) was caused by or is related to service? Please explain the reasons for your opinion and address, if possible, the Veteran's history since service, including his outpatient mental health treatment in 1999 and his statements regarding alcohol and substance abuse. 

(b) Is it at least as likely as not (50% probability or greater) that any diagnosed mental disorder was caused or aggravated by (i.e., permanently worsened beyond natural progression) the Veteran's service-connected left shoulder disability (non-dominant), rated as 10 percent disabling? Please explain the reasons for your opinion and address the private medical exam and opinion submitted by the Veteran. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why and identify what evidence (if any) would allow for a more conclusive opinion.  

3. Then, readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


